DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 24 May 2022 are herein acknowledged. Claims 2-3, 5-9, 14, 16, 18-19 are cancelled. Claim 22 is added. Claims 1, 4, 10-13, 15, 17, and 20-22 remain pending and are hereinafter examined on the merits. 

Claim Objections
Claims 1, 10-13, 15, 17, and 20-21 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 1, the phrase “to induce weight loss” should be changed to “to induce a weight loss” to be consistent with Claims 20-21.
Regarding Claims 10-13, and 17, the phrase “wherein applying the energy” should be changed to “wherein applying the HIFU energy.”
Regarding Claim 15, the phrase “wherein the energy” should be changed to “wherein the HIFU energy.
Regarding Claims 20-21, “wherein inducing the weight loss” should be changed to “wherein inducing the weight loss in the subject.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22, the claim language is indefinite as it depends upon the phrase “tissue stimulation” in Claim 1, which is provided as an optional limitation.
Furthermore, it is unclear whether “applying energy to the thalamus by ultrasound” refers to the same HIFU energy source as recited in Claim 1 or other types of ultrasound energy. For the purpose of advancing the prosecution, Examiner will assume that the ultrasound energy as recited in Claim 22 may refer to any type of energy source that utilizes ultrasound technology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaaroor (Zaaroor et al., Magnetic resonance–guided focused ultrasound thalamotomy for tremor: a report of 30 Parkinson’s disease and essential tremor cases, J Neurosurg, Vol. 128, January 2018; Published online February 24, 2017; DOI: 10.3171/2016.10.JNS16758).
Note: in the present Office action, the aforementioned reference, Zaaroor, refers to the reference provided in the IDS filed on 30 June 2022.
Regarding Claim 1, Zaaroor discloses a method comprising: 
applying between 100 to 35000 joules of high intensity focused ultrasound (HIFU) energy to a tissue of at least a portion of at least one thalamic nucleus of a subject (Page 202, under the heading: Methods, “Patients with severe medication-resistant tremor underwent unilateral VIM thalamotomy using MRgFUS”; Page 202, under the heading: Results, “Patients underwent on average 21.0 ± 6.9 sonications (range 14–45 sonications) with an average maximal sonication time of 16.0 ± 3.0 seconds (range 13–24 seconds). The mean maximal energy reached was 12,500 ± 4274 J (range 5850–23,040 J) with a mean maximal temperature of 56.5° ± 2.2°C (range 55°–60°C).”); and
creating at least one of: an ablative lesion and tissue stimulation, of the at least a portion of a thalamic nucleus to induce weight loss in the subject (Page 202, under the heading: Methods, “Patients with severe medication-resistant tremor underwent unilateral VIM thalamotomy using MRgFUS” in which “VIM thalamotomy using MRgFUS” can be interpreted as stimulation of the thalamic nuclei; Furthermore, Examiner notes that the application of energy to the thalamic nuclei or stimulation of the thalamic nuclei will naturally result in inducing weigh loss/change in appetite),
wherein applying the HIFU energy to the at least a portion of a thalamic nucleus is within a radius of less than 10 mm of the thalamic Ventral Intermediate Nucleus (Page 202, under the heading: Methods, “Patients … underwent unilateral VIM [, ventral intermediate nucleus,] thalamotomy using MRgFUS”; Page 205, Col. 1, under the heading: Pre-Thalamotomy Procedure, “frequency was measured. Afterward, the transducer’s focal point was mechanically adjusted to no more than 0.5 mm from the target in the x, y, and z planes”), 
and wherein applying the HIFU energy is by generating between 1 to 3000 sonications per treatment (Page 202, under the heading: Results, “Patients underwent on average 21.0 ± 6.9 sonications (range 14–45 sonications) with an average maximal sonication time of 16.0 ± 3.0 seconds (range 13–24 seconds). The mean maximal energy reached was 12,500 ± 4274 J (range 5850–23,040 J) with a mean maximal temperature of 56.5° ± 2.2°C (range 55°–60°C).”).
Regarding Claim 4, Zaaroor further discloses wherein creating the ablative lesion of at least the portion of the thalamic nucleus comprises one or more of ablation of secretion of neurotransmitters or hormones and transmission in neuronal tracts (Page 202, under the heading: Results, “MRgFUS created a lesion at the planned target in all patients” which would inherently result in the elimination of the tissue activity or its functional behavior).
Regarding Claim 10, Zaaroor further discloses wherein applying the energy is continued for a period of time between 5 and 40 seconds. (Page 202, under the heading: Results, “Patients underwent on average 21.0 ± 6.9 sonications (range 14–45 sonications) with an average maximal sonication time of 16.0 ± 3.0 seconds (range 13–24 seconds)).
	Regarding Claim 11, Zaaroor further discloses wherein applying the energy is continued for a period of time between 0.5 second and 60 minutes. (see similar citation under Claim 10 above).
	Regarding Claim 12, Zaaroor further discloses wherein applying the energy to achieve a temperature at the portion of the thalamic nucleus of between 55-60 °C. (Page 202, under the heading: Results, “The mean maximal energy reached was 12,500 ± 4274 J (range 5850–23,040 J) with a mean maximal temperature of 56.5° ± 2.2°C (range 55°–60°C).”).
	Regarding Claim 13, Zaaroor further discloses wherein applying the energy to achieve a temperature at the portion of the thalamic nucleus of between 40-50 °C. (Page 205, under the heading: Thalamotomy Using MRgFUS, “The temperature at this stage typically reached 41°–46°C”).
Regarding Claim 15, Zaaroor further discloses wherein the energy is between 1 and 28 sonications per treatment. (Page 202, under the heading: Results, “Patients underwent on average 21.0 ± 6.9 sonications (range 14–45 sonications) with an average maximal sonication time of 16.0 ± 3.0 seconds (range 13–24 seconds)“).
Regarding Claim 17, Zaaroor further discloses wherein applying the energy is under guidance of Magnetic Resonance Imaging (MRI). (Page 202, under the heading: Methods, “Patients with severe medication-resistant tremor underwent unilateral VIM thalamotomy using MRgFUS”; Page 203, Col. 2, 2nd  paragraph, “MRgFUS surgery is performed in the MRI suite. The MRI machine is used for target definition, treatment planning, and intervention guidance with high precision. Simultaneous real-time monitoring of the temperature at”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zaaroor (Zaaroor et al., Magnetic resonance–guided focused ultrasound thalamotomy for tremor: a report of 30 Parkinson’s disease and essential tremor cases, J Neurosurg, Vol. 128, January 2018; Published online February 24, 2017; DOI: 10.3171/2016.10.JNS16758), in view of Luyten (Luyten et al., The effects of electrical stimulation or an electrolytic lesion in the mediodorsal thalamus of the rat on survival, body weight, food intake and running activity in the activity-based anorexia model, Brain Research Bulletin 79 (2009) 116–122; doi:10.1016/j.brainresbull.2009.01.001).
Regarding Claim 20, Zaaroor is silent as to wherein inducing the weight loss in the subject comprises reducing at least 3% of a weight of the subject.
Luyten teaches wherein inducing the weight loss in the subject comprises reducing at least 3% of a weight of the subject (Abstract, wherein the “mediodorsal thalamus (MD)” is stimulated in subjects and parameters such as “body weight” and “food intake” are evaluated; Page 119, Col. 1, wherein “In the ‘+ABA’ groups, body weight decreased to less than 85% after 7±2.3 days (mean±standard deviation) in the ABA cage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the brain stimulation method, as taught by Zaaroor, to reduce subject’s weight by at least %3, like taught by Luyten, in order to provide an effective method for modifying/controlling biological activities of the subject that will result in reducing weight.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zaaroor (Zaaroor et al., Magnetic resonance–guided focused ultrasound thalamotomy for tremor: a report of 30 Parkinson’s disease and essential tremor cases, J Neurosurg, Vol. 128, January 2018; Published online February 24, 2017; DOI: 10.3171/2016.10.JNS16758) in view of NHLBI (National Heart, Lung, and Blood Institute (NHLBI) in cooperation with The National Institute of Diabetes and Digestive and Kidney Diseases, Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults, National Institutes of Health (NIH), NIH Pub. No. 98-4083 (September 1998); available at https://www.nhlbi.nih.gov/files/docs/guidelines/ob_gdlns.pdf).
Regarding Claim 21, while Zaaroor disclose a method of brain stimulation that results in weight loss, Zaaroor is silent as to wherein the method of weight loss should be performed over a period of at least three months from an application of the treatment.
NHLBI further teaches wherein inducing the weight loss comprises inducing the weight loss over a period of at least three months from an application of the treatment (Page 95, “Weight loss should be about 1 to 2 lb/week for a period of 6 months”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight reduction method, as taught by Zaaroor, to be performed over a period of at least three months, like taught by NHBI, in order to reduce body weight by approximately 10 percent from baseline according to the prescribed guidelines by health organizations such as NHLBI, to decrease blood pressure, lower elevated levels of total cholesterol and blood glucose levels. (see NHLBI, Page 95).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zaaroor (Zaaroor et al., Magnetic resonance–guided focused ultrasound thalamotomy for tremor: a report of 30 Parkinson’s disease and essential tremor cases, J Neurosurg, Vol. 128, January 2018; Published online February 24, 2017; DOI: 10.3171/2016.10.JNS16758) in view of Baek (Baek et al., A review of low-intensity focused ultrasound for neuromodulation, Biomed. Eng. Lett. (2017) 7:135–142; available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6208465/pdf/13534_2016_Article_7.pdf).
Regarding Claim 22, Zaaroor discloses tissue stimulation in at least a portion of the thalamic nucleus (see Claim 1). However, Zaaroor does not disclose wherein applying the ultrasound energy is applied to the targeted tissue without creating a lesion.
Baek discloses wherein the ultrasound energy is applied to the targeted tissue without creating a lesion (Abstract, wherein focused ultrasound can be used to  “induces reversible biological effects” that can be applied for “deep brain stimulation (DBS)”; see also Page 138, Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy source, as taught by Zaaroor, to be used within specific energy ranges or with a specific intensity, like taught by Baek, in order to induces reversible biological effects and perform deep brain stimulation. (see Baek, Abstract).

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new grounds of rejections necessitated by amendments and the information disclosure statement submitted on June 30, 2022.
With regard to the first Office action, rejections under section 35 U.S.C 112 have been revised in light of Applicant’s amendments.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 30, 2022, as well as the amendments to the claims prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) and MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793